SHEPARD, Chief Justice,
concurring.
I join completely in my brother Dickson's opinion, though he has been very gentle in describing the actions taken by Margaret's lawyer.
Put simply, Margaret's lawyer seized control of Gary Hammar's estate for purposes of filing a contingent fee wrongful death case at a moment when the body had barely turned cold. He contended- and continues to claim-that "no one else was in a position to act." It seems by this counsel means the widow was engaged in organizing the funeral.
The widow and her lawyers have now spent more than a year in regaining what the law places in her hands. I believe we should order that Margaret and her lawyer reimburse the widow's attorney fees on appeal.